El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se imputó al acusado un delito de asesinato en segundo grado. Fue condenado por homicidio. No conforme apeló. De acuerdo con la ley, el secretario de la corte sentencia-*133dora elevó la transcripción que contiene la acusación, la ale-gación del acusado, el veredicto, una moción solicitando nuevo juicio, la resolución recaída, la sentencia y el escrito de apelación.
Después de archivada la transcripción en esta corte, trató el acusado de preparar una exposición del caso. Su peti-ción fué negada, y nada más gestionó en tal sentido.
Presentó su alegato y en él sostiene que no obstante lo incompleto de la transcripción, bay base para revocar la sentencia apelada ya que de la resolución de la corte que en ella se transcribe aparece que la moción de nuevo juicio se declaró sin lugar “por no estar comprendida en ninguno de los casos enumerados y señalados taxativamente como únicos en el artículo 39 del Código de Enjuiciamiento Criminal,” y es evidente que la moción estaba autorizada por el artículo 303 de dicho Código.
I Puede esta corte resolver la cuestión planteada con se-guridad de acierto? Entendemos que no. Aunque conclu-yéramos que el fundamento de la resolución de la corte era erróneo, podría encontrarse de un examen de los méritos de la moción a la luz de la ley y de los hechos y circunstan-cias del caso que la resolución era enteramente justa. Es contra la sentencia o resolución apeladas que se otorga el recurso y no contra sus fundamentos, como en repetidas oca-siones ha decidido este tribunal.
Un examen de los autos no revela que se haya cometido ningún error fundamental ni injusticia notoria. No habiéndose, en tal virtud, destruido por el apelante la presunción de justa que tiene la sentencia recurrida, debe confirmarse.
. El Juez Asociado Sr. Franco Soto no tomó parte en la resolución de este caso.